Citation Nr: 0601290	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death as a result of medical treatment 
provided by a VA medical center.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  He died in February 2003.  The claimant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Effective September 2, 2004, new VA regulations establishing 
the criteria for adjudicating claims under the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 went 
into effect.  See 38 C.F.R. § 3.361 (2005).  The RO has not 
had the opportunity to consider the veteran's claim under the 
new controlling criteria, nor has the appellant been informed 
of this particular regulation.  Accordingly, to ensure due 
process, this case is REMANDED for the following development:

The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal in light of 38 C.F.R. § 3.361.  If 
the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case 
(SSOC), which should include 
consideration of the new criteria for 
evaluating claims for benefits under 38 
U.S.C.A. § 1151 filed after October 1, 
1997.  See 38 C.F.R. § 3.361.  The RO 
should provide the appellant and her 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.


After the appellant and her representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

